UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 31, 2012 EC Development, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-42498 90-0829544 (Commission File Number) (IRS Employer Identification No.) 23 E. 9th Street, Suite 229, Shawnee, Oklahoma, 74801 (Address of principal executive offices) (405) 273-3330 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7: REGULATION FD ITEM 7.01: REGULATION FD DISCLOSURE Attached hereto as Exhibit 99.1 is a copy of the Company’s press release, dated August 30, 2012, regarding the signing of a channel partnership agreement with Horizon Strategy Partners, Inc., business consulting firm specializing in strategic consulting, financial analysis and venture capital related services, which has agreed to promote and sell the Company’s TahoeTM Casino Management System and related solutions for the gaming industry. The information furnished in this current report under this Item 7.01, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. SECTION 9: FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01: FINANCIAL STATEMENTS AND EXHIBITS Exhibits – The following exhibits are filed herewith: Exhibit No. Description EC Development, Inc. Press Release dated August 31, 2012 (furnished pursuant to Item 7.01). SIGNATURES In accordance with section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, thereto duly authorized individual. EC Development, Inc. Date: September 5, 2012 By: /s/Randy Edgerton Randy Edgerton Chief Financial Officer EC Development, Inc. Index to Exhibits Exhibit No. Description EC Development, Inc. Press Release dated August 31, 2012 (furnished pursuant to Item 7.01). Attached
